Exhibit 10.1

FIRST US BANCSHARES, INC.

2020 CASH INCENTIVE PROGRAM

 

1.Purpose and Administration of the 2020 Cash Incentive Program. The First US
Bancshares, Inc. 2020 Cash Incentive Program (the “2020 Cash Incentive Program”)
has been established by First US Bancshares, Inc. (together with its
subsidiaries, the “Company”) to encourage and reward outstanding performance
from its executive officers and certain other key employees by making a portion
of their cash compensation dependent on the achievement of certain performance
objectives. Subject to applicable law, all designations, determinations,
interpretations and other decisions under or with respect to the 2020 Cash
Incentive Program or any bonus award hereunder shall be within the sole and
absolute discretion of the Compensation Committee of the Board of Directors of
the Company (the “Compensation Committee”), may be made at any time and shall be
final, conclusive and binding upon all persons. Designations, determinations,
interpretations and other decisions made by the Compensation Committee with
respect to the 2020 Cash Incentive Program or any bonus award hereunder,
including, but not limited to, the application of the recoupment policy
described herein, need not be uniform and may be made selectively among Eligible
Participants (as defined below), whether or not such Eligible Participants are
similarly situated.

2.Participation. All executive officers and certain other key employees of the
Company are eligible to receive a bonus award pursuant to the 2020 Cash
Incentive Program (each, an “Eligible Participant”). Each Eligible Participant
selected by the Compensation Committee to receive a bonus award under the 2020
Cash Incentive Program is referred to herein as a “Participant.”

3.Calculation and Payment of Awards.

Target Awards.  The target bonus award payable to each Participant under the
2020 Cash Incentive Program shall be determined by the Compensation Committee
based on the performance objectives, or key performance indicators, set forth
on Schedule A hereto (the “Performance Goals”).  The Performance Goals are
designed to provide market competitive payout percentages for the achievement of
the established financial goals.

Award Calculation.  The bonus awards to be paid pursuant to the 2020 Cash
Incentive Program (each, an “Award”) shall be calculated based on the
Performance Goals. As soon as practicable following the end of the 2020 fiscal
year, the Compensation Committee shall determine and certify whether and to what
extent the Performance Goals have been met, as well as the amount of the Award
that each Participant has earned under the 2020 Cash Incentive Program.

Payment of Awards.  Awards pursuant to the 2020 Cash Incentive Program will be
paid solely in cash. All amounts due to Participants under the 2020 Cash
Incentive Program shall be paid as soon as administratively feasible after the
end of the 2020 fiscal year, and, in any event, no later than March 15, 2021.
Except as the Compensation Committee may otherwise determine in its sole and
absolute discretion, termination of a Participant’s employment prior to the end
of the 2020 fiscal year will result in the forfeiture of the Award by the
Participant, and no payments shall be made with respect thereto.

Withholding.  The 2020 Cash Incentive Program is not a “qualified” plan for
federal income tax purposes, and any payments are subject to applicable tax
withholding requirements.

4.Adjustments for Unusual or Nonrecurring Events. The Compensation Committee may
make adjustments in the terms and conditions of, and the criteria included in,
bonus awards under the 2020 Cash Incentive Program in recognition of unusual or
nonrecurring events affecting any Participant, the Company or the financial
statements of the Company (including, but not limited to, acquisition
transactions); in the event of changes in applicable laws, regulations or
accounting principles; or in the event that the Compensation Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the 2020 Cash Incentive Program. The Compensation Committee may also
adjust performance targets or bonus awards downward to avoid unwarranted
windfalls. Notwithstanding the foregoing, the Compensation Committee shall not
have the discretion to increase any Award payable to a Participant in excess of
that provided by the application of the Performance Goals. 

 

--------------------------------------------------------------------------------

 

5.Recoupment Policy. The Company may recover from any Participant any incentive
compensation awarded or paid pursuant to the 2020 Cash Incentive Program based
on (i) achievement of financial results that were subsequently the subject of a
restatement due to material noncompliance with any financial reporting
requirement under either GAAP or the federal securities laws, other than as a
result of changes to accounting rules and regulations, or (ii) a subsequent
finding that the financial information or performance objectives used by the
Compensation Committee to determine the amount of the incentive compensation
were materially inaccurate, in each case regardless of individual fault. In
addition, the Company may recover any incentive compensation awarded or paid
pursuant to the 2020 Cash Incentive Program based on a Participant’s conduct
that is not in good faith and that materially disrupts, damages, impairs or
interferes with the business of the Company. This recoupment policy applies to
any incentive compensation earned or paid to a Participant pursuant to the 2020
Cash Incentive Program. Subsequent changes in status, including retirement or
termination of employment, do not affect the Company’s rights to recover
compensation under this recoupment policy. The Compensation Committee will
administer this recoupment policy and exercise its discretion and business
judgment in the fair application of this recoupment policy based on the facts
and circumstances as it deems relevant in its sole and absolute discretion. More
specifically, the Compensation Committee shall determine in its sole and
absolute discretion any appropriate amounts to recoup, the Participants from
whom such amounts shall be recouped (which need not be all Participants who
received the bonus compensation at issue) and the timing and form of recoupment;
provided, however, that only compensation paid or settled within three years
prior to the Compensation Committee taking action under this recoupment policy
shall be subject to recoupment; provided further, that any recoupment pursuant
to clause (i) or clause (ii) of the first sentence of this paragraph shall not
exceed the portion of any applicable bonus paid hereunder that is in excess of
the amount of performance-based or incentive compensation that would have been
paid or granted based on the actual, restated financial statements or actual
level of the applicable financial or performance objectives as determined by the
Compensation Committee in its sole and absolute discretion.

For avoidance of doubt, the Company may set off the amounts of any such required
recoupment against any amounts otherwise owed by the Company to a Participant as
determined by the Compensation Committee in its sole and absolute discretion,
solely to the extent that any such offset complies with the requirements of
Section 409A of the Internal Revenue Code, as amended (the “Code”), and the
guidance issued thereunder.

If any restatement of the Company’s financial results indicates that the Company
should have made higher performance-based payments than those actually made
under the 2020 Cash Incentive Program for the period affected by the
restatement, then the Compensation Committee shall have the discretion, but not
the obligation, to cause the Company to make appropriate incremental payments to
affected Participants then-currently employed by the Company. The Compensation
Committee will determine, in its sole and absolute discretion, the amount, form
and timing of any such incremental payments, which shall be no more than the
difference between the amount of performance-based compensation that was paid or
awarded and the amount that would have been paid or granted based on the actual,
restated financial statements.

6.No Right to Employment. The grant of an Award under the 2020 Cash Incentive
Program shall not be construed as giving a Participant the right to be retained
in the employ of the Company.

7.Non-transferability. A person’s rights and interests under the 2020 Cash
Incentive Program, including any Award previously made to such person or any
amounts payable under the 2020 Cash Incentive Program, may not be assigned,
pledged or transferred, except in the event of the Participant’s death to a
designated beneficiary or, in the absence of such designation, by will or the
laws of descent or distribution.

8.No Trust or Fund Created. Neither the 2020 Cash Incentive Program nor any
Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company and a Participant or any
other person. To the extent that any person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.

9.No Rights to Awards. No person shall have any claim to be granted any Award,
and there is no obligation for uniformity of treatment among Participants. The
terms and conditions of Awards, if any, need not be the same with respect to
each Participant.

 

--------------------------------------------------------------------------------

 

10.Compliance with Legal Requirements. The 2020 Cash Incentive Program and the
granting of Awards shall be subject to all applicable federal and state laws,
rules and regulations, and to such approvals by any regulatory or governmental
agency as may be required.

11.Section 409A of the Internal Revenue Code. It is intended that payments under
the 2020 Cash Incentive Program qualify as short-term deferrals exempt from the
requirements of Section 409A of the Code.  In the event that any Award does not
qualify for treatment as an exempt short-term deferral, it is intended that such
amount will be paid in a manner that satisfies the requirements of Section 409A
of the Code.  The 2020 Cash Incentive Program shall be interpreted and construed
accordingly.  

12.Amendment or Termination of the 2020 Cash Incentive Program. The Compensation
Committee may, at any time, amend, suspend or terminate the 2020 Cash Incentive
Program, in whole or in part, in the Compensation Committee’s sole and absolute
discretion. Notwithstanding the foregoing, no amendment shall adversely affect
the rights of any Participant to Awards allocated prior to such amendment,
suspension or termination.

13.Interpretation and Governing Law. The 2020 Cash Incentive Program shall be
governed by and interpreted and construed in accordance with the internal laws
of the State of Delaware, without reference to principles of conflicts or
choices of laws. In the event that the terms of the 2020 Cash Incentive Program
are inconsistent with the terms of any written agreement between a Participant
and the Company, the terms of such written agreement shall govern the
Participant’s participation in the 2020 Cash Incentive Program.

 

 

--------------------------------------------------------------------------------

 

Schedule A

 

Performance Objectives

 

The cash bonus opportunity is based on the achievement of certain specified
levels of financial performance of the Company, as well as an individual
discretionary component.  The performance objectives, as well as the weightings
for each of the objectives, are set forth in the following table.  Each
Participant’s cash incentive payment is subject to reduction (up to 35% of the
total cash bonus opportunity) based on deterioration of the Company’s regulatory
ratings or other negative regulatory findings

Performance Objective

Weighting

Consolidated pre-tax income

45.0%

Consolidated pre-tax return on average assets (“ROAA”)

35.0%

Basic earnings per share, after-tax (“EPS”)

15.0%

Discretionary Component1

5.0%

     Total

100.0%

Potential reduction based on deterioration of the Company’s regulatory ratings
or other regulatory findings

(35.0%)

 

The individual threshold, target and maximum bonus opportunities for the
Company’s executive officers participating in the 2020 Cash Incentive Program
are as follows:

Name

Threshold

(% of Base Salary)

Target

(% of Base Salary)

Maximum

(% of Base Salary)

James F. House

22.5%

45.0%

67.5%

Thomas S. Elley

17.5%

35.0%

52.5%

William C. Mitchell

17.5%

35.0%

52.5%

Eric H. Mabowitz

15.0%

30.0%

45.0%

Beverly J. Dozier

15.0%

30.0%

45.0%

 

Participants will receive 100% of their target bonus opportunity if the
Company’s final consolidated pre-tax income, ROAA and EPS for 2020 are 100% of
the Company’s budgeted consolidated pre-tax income, ROAA and EPS for the year,
and if the Participants receive 100% of the Discretionary
Component.  Participants will receive 50% of their target bonus opportunity if
the Company achieves a threshold level of performance (approximately 80% of the
Company’s budgeted consolidated pre-tax income, 85% of the Company’s budgeted
ROAA and 85% of the Company’s budgeted EPS), and if the Participants receive 80%
of the Discretionary Component.  Participants will receive 150% of their target
bonus opportunity if the Company achieves a maximum level of performance
(approximately 120% of the Company’s budgeted consolidated pre-tax income, 115%
of the Company’s budgeted

 

1 

Factors considered by the Compensation Committee in determining the
Discretionary Component may include, but are not limited to, contribution to the
long-term profitability and growth of the Company, achievement of strategic
projects or initiatives, commitment to integrity and the values of the Company,
improvement in total shareholder return, successful expansion efforts, balance
sheet management, gains on peer group comparisons, successful implementation of
reorganization strategies and successful implementation of cost control
strategies.

 

--------------------------------------------------------------------------------

 

ROAA and 115% of the Company’s budgeted EPS), and if the Participants receive
120% of the Discretionary Component.

No payments will be made for performance below the specified minimum threshold
amounts.

Payouts between the threshold and maximum amounts will be calculated by the
Compensation Committee using straight-line interpolation.

 

 